EXHIBIT 10.6

THIS INSTRUMENT PREPARED

BY AND AFTER RECORDING

RETURN TO:

 

Ana Lazo Tenzer

Brownstein Hyatt & Farber, P.C.

410 Seventeenth Street

Twenty-Second Floor

Denver, Colorado 80202-4437

 

ASSUMPTION, CONSENT AND MODIFICATION AGREEMENT

THIS ASSUMPTION, CONSENT AND MODIFICATION AGREEMENT (this “Agreement”) is made
and entered into effective as of January 10, 2006 by and among CHICAGO TITLE
LAND TRUST COMPANY, as successor trustee to LaSalle Bank National Association,
as successor to American National Bank and Trust Company of Chicago, a national
banking association, not personally but solely as trustee under trust agreement
dated July 26, 1977 and known as Trust No. 40935 and CHICAGO TITLE LAND TRUST
COMPANY, as successor trustee to LaSalle Bank National Association, as successor
trustee to American National Bank and Trust Company of Chicago, a national
banking association, as successor trustee to First Bank, N.A., as successor
trustee to National Boulevard Bank of Chicago, not personally but solely as
trustee under trust agreement dated September 27, 1976 and known as Trust No.
5602 (collectively, the “Fee Holder”), and Continental Towers Associates–I,
L.P., an Illinois limited partnership, as the sole beneficiary of the Fee Holder
(the “Beneficial Interest Holder” the Fee Holder and the Beneficial Interest
Holder are collectively referred to herein as “Original Borrowers”); CONTINENTAL
TOWERS ASSOCIATES-I, L.P., an Illinois limited partnership (“CTA”), and
CONTINENTAL TOWERS, L.L.C., a Delaware limited liability company (“CTLLC”),
jointly and severally (individually and collectively, “Borrower”); SUNAMERICA
LIFE INSURANCE COMPANY, an Arizona corporation (together with its successors and
assigns, “Lender”); PRIME GROUP REALTY, L.P., a Delaware limited partnership
(“Guarantor” and “Junior Lender”); and PRIME GROUP MANAGEMENT, LLC, a Delaware
limited liability company (“Manager”)

RECITALS

A.           Lender made a loan to Original Borrowers in the aggregate principal
amount not to exceed $75,000,000.00 pursuant to that certain Loan Agreement
dated as of May 5, 2005 between Lender and Original Borrowers (the “Loan
Agreement”), and evidenced by that certain Promissory Note dated May 5, 2005
made by Original Borrowers payable to Lender in the original principal amount of
$75,000,000.00 (the “Note” the indebtedness evidenced by the Note is referred to
herein as the “Loan”). The Note is secured by, among other things, that certain
Mortgage, Assignment of Leases and Rents and Security Agreement dated May 5,
2005 executed by Original Borrowers in favor of Lender (the “Mortgage”)
encumbering certain “Mortgaged Property” (as defined in the Mortgage), which
Mortgaged Property includes, among other things, the real property and
improvements thereon situated in Cook County, Illinois, and more particularly
described on Exhibit A attached hereto (the “Real Property”) and that certain
Assignment of Leases and Rents dated May 5, 2005 executed by Original Borrowers
for the benefit of Lender (“Assignment of Leases”). The Mortgage was recorded on
May 6, 2005 as Document

 


--------------------------------------------------------------------------------



 

No. 0512645098 in the real property records of the Clerk and Recorder of Cook
County, Illinois (the “Records”). The Assignment of Leases was recorded on May
6, 2005 as Document No. 0512645099 in the Records.

B.           In connection with a restructuring of the ownership interests of
CTA, CTA, acting as the sole beneficiary of Trust No. 5902 and Trust No. 40935
(the “Land Trusts”), desires to terminate each of the Land Trusts and cause the
trustees thereof to convey the Mortgaged Property directly to CTA by Trustee’s
Deeds dated as of the date hereof to be recorded in the Records; and immediately
to assign and convey an undivided 64% interest in and to the Mortgaged Property
to CTLLC as a tenant in common under that certain Co-Ownership Agreement between
CTA and CTLLC dated of even date herewith (the “Tenant in Common Agreement”), by
a Special Warranty Deed dated as of the date hereof to be recorded in the
Records and other documents and instruments necessary to effect the assignment
and conveyance (the “Transfer”). Lender has agreed to consent to the Transfer,
provided that CTLLC assumes, jointly and severally with CTA, all of the
obligations of Original Borrowers under the Loan, subject to the terms,
covenants and conditions of this Agreement (the “Assumption”).

C.           The Loan Agreement, Note, Mortgage, Assignment of Leases and each
other document previously executed by Original Borrowers, Guarantor, Manager,
Junior Lender or any other party in connection with the Loan are hereinafter
collectively referred to as the “Original Loan Documents.” The Original Loan
Documents, as modified hereby, together with this Agreement and each other
document executed by Borrowers, Guarantor, Manager, Junior Lender or any other
party in connection with the Original Loan, the Transfer and the Assumption, are
hereinafter collectively referred to as the “Loan Documents.”

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

1.            Incorporation of Recitals. The Recitals set forth above are hereby
incorporated into and made a part of this Agreement.

2.            Capitalized Terms. All capitalized terms used herein without
definition shall have the meanings given to them in the Loan Agreement. In the
event of any conflict between definitions set forth herein and the definitions
set forth in any other Loan Document, the definitions set forth herein shall
control.

3.            Representations, Warranties and Covenants of Borrower. Each
Borrower hereby re-makes each and every representation and warranty of Original
Borrowers to Lender contained in the Mortgage, as modified hereby, and each
Borrower further represents, warrants and covenants to Lender as follows:

 

(a)

No Event of Default has occurred and is continuing under the Loan.

(b)          Borrower has good, marketable and indefeasible fee simple title to
the real property and good title to the balance of the Mortgaged Property. None
of the Mortgaged Property is subject to any liens, encumbrances, security
interests, or other claims whatsoever, except for the lien of the Loan Documents
and the Permitted Exceptions.

(c)          CTA is a limited partnership, duly formed, validly existing, and in
good standing under the laws of the State of Illinois, and has full power and
authority to consummate

 

 

2

 


--------------------------------------------------------------------------------



 

the Transfer and the Assumption and to perform its obligations under the Loan
Documents. CTA General Partner, LLC, a Delaware limited liability company, is
the sole General Partner of CTA.

(d)          CTLLC is a limited liability company, duly formed, validly
existing, and in good standing under the laws of the State of Delaware, is duly
authorized to transact business as a foreign limited liability company in the
State of Illinois and is in good standing under the laws of the State of
Illinois, and has full power and authority to consummate the Transfer and the
Assumption and to perform its obligations under the Loan Documents. CTA General
Partner, LLC, a Delaware limited liability company, is the sole member and
Manager of CTLLC.

(e)          CTA General Partner, LLC is a limited liability company duly
formed, validly existing, and in good standing under the laws of the State of
Delaware, and has full power and authority in its capacity as General Partner of
CTA and sole member of CTLLC to consummate the Transfer and the Assumption and
to perform its obligations under the Loan Documents. The members of CTA General
Partner, LLC, are CTA Member, Inc., as Managing Member, and Yochanan Danziger as
Non-Managing Member. Yochanan Danziger is the sole shareholder of CTA Member,
Inc.

(f)           The consummation of the Transfer and the Assumption, and the
execution delivery, and/or performance by Borrower of this Agreement and the
other Loan Documents: (i) will not result in any breach of, or constitute a
default under, any mortgage, agreement, or other instrument to which Borrower is
a party or by which Borrower may be bound or affected, or Borrower’s articles of
organization or operating agreement; (ii) do not contravene any applicable law,
regulation or order; (iii) require no authorization, approval, consent or other
action by, and no notice to or filing with, any governmental authority or
regulatory body; and (iv) are within Borrower’s powers and have been duly
authorized by all necessary action.

(g)          This Agreement and the other Loan Documents to which Borrower is a
party constitute legal, valid and binding obligations of Borrower, enforceable
against Borrower in accordance with their terms, subject to applicable
bankruptcy law and the rights of creditors generally.

(h)          This Agreement and the other Loan Documents collectively grant to
Lender a valid and enforceable first priority security conveyance of and
security interest in the Mortgaged Property, subject only to the Permitted
Exceptions.

(i)           Borrower has no set-offs, counterclaims, defenses or other causes
of action against Lender or any of Lender’s officers, agents or employees
arising out of the indebtedness evidenced by the Note, any action taken or not
taken by Lender or any of Lender’s officers, agents or employees with respect to
the Loan or the Loan Documents, the Transfer, the Assumption, or any
modification of the Loan Documents, and, to the extent any such set-offs,
counterclaims, defenses or other causes of action may exist, whether known or
unknown, such items are waived by Borrower. Borrower expressly disclaims any
reliance on any oral representation made or allegedly made by Lender or any of
its officers, agents or employees with respect to the Loan, the Loan Documents
or this Agreement.

(j)           Except as disclosed in the Loan Documents, there are no pending or
threatened actions, suits or proceedings at law, in equity or before or by any
governmental authorities that, if determined adversely, could affect Borrower,
General Partner, Guarantor, the Mortgaged Property, the validity or
enforceability of the Note and Mortgage or the priority of the

 

 

3

 


--------------------------------------------------------------------------------



 

lien thereof. Neither Borrower nor Guarantor is in default with respect to any
order, writ, injunction, decree or demand of any court or governmental
authorities.

(k)          Any brokerage commissions due in connection with the, Original
Loan, the Transfer and/or the Assumption have been paid in full, and any such
commissions coming due in the future will be promptly paid or caused to be paid
by Borrower. Borrower hereby agrees to indemnify, defend and hold harmless
Lender from any and all liability, claims, demands, actions and causes of action
whatsoever arising out of or relating to the claim of any person for any
brokerage commissions, including, without limitation, Lender’s attorneys’ fees
and expenses, and costs and expenses incurred by Lender in investigating,
preparing or defending against any litigation or claim, action, suit, proceeding
or demand of any kind or character related thereto.

(l)           All state or local mortgage taxes, intangible taxes, stamp taxes
and other fees or taxes (including customary per-page or document filing and
recording fees imposed by law) required to be paid in the State of Illinois in
connection with the Transfer, the Assumption, or the execution, delivery,
filing, or recording of this Agreement or any other Loan Document have been or
will be paid upon the recording of this Agreement. Borrower hereby agrees to
indemnify, defend and hold harmless Lender from any and all liability, claims,
demands, actions and causes of action whatsoever arising out of or relating to
the claim of any person or entity for any such tax or fee, including, without
limitation, Lender’s attorneys’ fees and expenses, and costs and expenses
incurred by Lender in investigating, preparing or defending against any
litigation or claim, action, suit, proceeding or demand of any kind or character
related thereto.

(m)         As of the time on the Transfer, immediately following consummation
of the Transfer, the net worth (i.e., total assets less total liabilities as
determined in accordance with accounting principles generally accepted in the
United States) and liabilities of Borrower will be substantially equivalent to
the net worth and liabilities of the Original Borrowers immediately prior to the
Transfer.

(n)          No change in the leasing and property management of any of the
Mortgaged Property shall occur as a result of the Transfer.

4.            Assumption of Liability. CTLLC represents, warrants, covenants,
agrees and confirms to Lender that, concurrently herewith, it is accepting the
assignment, conveyance and transfer of a 64% undivided interest as a tenant in
common of the Mortgaged Property, subject to the lien of the Original Loan
Documents, and that from and after the date of this Agreement, CTLLC assumes
liability, jointly and severally with CTA, for the indebtedness evidenced by the
Note and for each other obligation of Original Borrowers under the Original Loan
Documents (referred to herein as the “Obligations”), and agrees to timely pay or
perform such Obligations in accordance with the terms of the Loan Documents.
Accordingly, CTLLC acknowledges that it (a) has previously been supplied with
copies of all of the Original Loan Documents, (b) has had full opportunity to
review the terms of the Original Loan Documents, (c) is entering into this
Agreement with the full realization and understanding that the Mortgaged
Property is subject to the liens and other restrictions and conditions created
by and set forth in the Original Loan Documents, as modified hereby. The
taxpayer identification number of CTLCC is: 20-4071122, and its address is c/o
CTA General Partner, LLC, 218 Flintlock Drive, Lakewood, NJ 08701.

5.            Grant of Mortgaged Property; Grant of Security Interest. Each
Borrower hereby acknowledges and confirms that the Mortgage, as modified hereby,
constitutes a first priority security conveyance of and first lien on the
Mortgaged Property, subject only to the Permitted Exceptions, and secures
payment of the Obligations, including, without limitation, the obligations
evidenced by the Note,

 

 

4

 


--------------------------------------------------------------------------------



 

as modified hereby. Nevertheless, as security for such Obligations, Borrower
hereby (a) grants, bargains, sells, conveys, mortgages and warrants unto Lender
the entire right, title and interest of Borrower in and to the Mortgaged
Property, and (b) grants to Lender a security interest in the Mortgaged
Property. In the event of any default under the Loan Documents, Lender shall
have all rights with respect to the Mortgaged Property that are granted by the
Loan Documents. Borrower agrees that it will execute and deliver to Lender such
financing statements and other documents as Lender may deem necessary or
advisable in order to perfect or otherwise protect its security interest in the
Mortgaged Property.

6.            Consent of Lender. Lender hereby consents to the Transfer and to
the Assumption. Except as otherwise specifically provided in the Loan Documents,
no further transfer of all or any portion of the Mortgaged Property, Chattels,
or Intangible Personalty shall be permitted without the prior written consent of
Lender.

7.            Modifications to Loan Agreement. The Loan Agreement is hereby
modified as follows:

(a)          All references to the term “Borrower,” “Maker,” “Grantor,”
“Assignor,” “Mortgagor,” “Debtor,” “Beneficial Interest Holder,” and “Fee
Holder” contained in any Original Loan Document shall be deemed to refer to
Borrower.

(b)          All references to “General Partner” shall mean CTA General Partner,
L.L.C., a Delaware limited liability company.

(c)          All references to “Management Agreement” shall mean that certain
Management Agreement dated December 31, 2001 between Continental Towers
Associates-I, L.P. and Prime Group Management, L.L.C. (“Manager”), as amended by
that certain First Amendment to Management Agreement dated as of January 10,
2006, between Borrower and Manager.

(d)          All references to “Tax Indemnity Agreement” shall mean that certain
Amended and Restated Tax Indemnity Agreement dated as of January 10, 2006 among
Prime Group Realty, L.P., Roland E. Casati, Richard A. Heise, CTA and CTLLC
(which amends, releases and restates in its entirety the original Tax Indemnity
Agreement dated as of November 17, 1997).

(e)          All references to that certain Subordination and Intercreditor
Agreement dated May 5, 2005 between Lender and Prime Group Realty, L.P., as
evidenced by that certain Memorandum of Subordination and Intercreditor
Agreement, executed by Lender and Prime Group Realty, L.P., dated May 5, 2005
and recorded May 6, 2005, in the Official Records of Cook County, Illinois, as
Document No. 0512645101 (the “Intercreditor Agreement”), are hereby deemed to
include the terms and conditions of that certain Letter Agreement dated of even
date herewith among Lender, Prime Group Realty, L.P. and Citicorp USA, Inc.

(f)           The organizational chart of Borrower attached as Schedule 4 to the
Loan Agreement is hereby deleted and the organizational chart attached hereto as
Exhibit B substituted therefor.

(g)          The Collateral Assignment of Junior Loan Documents dated May 5,
2005 executed by Prime Group Realty, L.P. in favor of Lender, and recorded May
6, 2005 as Document No. 0512645100 in the Records, has been terminated pursuant
to that certain

 

 

5

 


--------------------------------------------------------------------------------



 

Termination of Collateral Assignment of Junior Loan Documents and Modification
Agreement dated of even date herewith. All references to the Collateral
Assignment of Junior Loan Documents are hereby deleted.

(h)          In connection with the termination of the Land Trusts, the
Collateral Assignment of Beneficial Interest with respect to Trust No. 5602 and
the Collateral Assignment of Beneficial Interest with respect to Trust No.
40935, each dated as of May 5, 2005 and executed by Beneficial Interest Holder
for the benefit of Lender, are hereby terminated. Section 10.27 of the Loan
Agreement, and any other references to “Land Trust Exculpation” or “Land Trust
Exculpatory Provision” are hereby deleted.

(i)           Section 6.1 of the Loan Agreement is hereby amended to provide
that notices to Borrower shall be c/o CTA General Partner, LLC, 218 Flintlock
Drive, Lakewood, NJ 08701, with copies to Prime Group Realty, L.P. as set forth
in Section 6.1.

(j)           All references to any Original Loan Document (e.g., to the Note,
Mortgage, Assignment of Leases etc.) in any Original Loan Document shall be
deemed to refer to such document as modified hereby, and all references to the
“Loan Documents” or “any instrument evidencing or securing the Secured
Indebtedness” shall be deemed to refer to the Loan Documents as defined herein.

8.            Modifications to Loan Agreement – Tenant in Common Agreement. With
respect to the Tenant in Common Agreement and its tenant in common interest in
the Mortgaged Property, the Loan Agreement is hereby amended to add the
following new Sections 4.24, 4.25, 5.32, 10.28, 10.29, and 10.30:

 

4.24.

Tenant In Common Agreement.

(a)          The Tenant in Common Agreement is in full force and effect and has
not been modified or amended.

(b)          There are no defaults under the Tenant in Common Agreement on the
part of any Borrower, and no event has occurred, which with the passage of time,
the giving of notice, or both, would constitute a default under the Tenant in
Common Agreement on the part of any Borrower.

(c)          The Tenant in Common Agreement provides that so long as the Loan or
any portion thereof is outstanding, each tenant-in-common agrees that it will
not seek or be entitled to seek and obtain a partition of all or any part of the
Mortgaged Property without first obtaining the prior written consent of Lender,
and each tenant-in-common expressly waives any right it may have to partition
the Mortgaged Property or any part thereof unless Lender has consented in
writing to such party’s exercise of such rights.

(d)          The Tenant in Common Agreement provides that each tenant-in-common
agrees that the Tenant in Common Agreement, and all rights and privileges and
remedies of each tenant-in-common thereunder, including without limitation, any
rights of first refusal, purchase options or other similar rights under the
Tenant in Common Agreement, are subject and subordinate to the Mortgage and the
other Loan Documents and the Liens created thereby, and to all rights of the
Lender thereunder.

 

 

 

6

 


--------------------------------------------------------------------------------



 

 

(e)          The Tenant in Common Agreement provides that no party thereunder
may exercise any remedy provided for therein (including any rights of
indemnification) against any other party for as long as the Loan (or any portion
thereof) is outstanding.

(f)           The Tenant in Common Agreement provides that each tenant-in-common
waives, for so long as the Loan (or any portion thereof) is outstanding, any
lien rights, whether statutory or otherwise, that it may have against the
co-tenancy interest of any other tenant-in-common.

(g)          The Tenant in Common Agreement provides that for so long as the
Loan (or any portion thereof) is outstanding, Lender shall be a third party
beneficiary of the Tenant in Common Agreement.

4.25        Securities Laws Compliance. No Securities Laws have been violated in
connections with the issuing, selling, transferring or marketing of tenancy in
common interests. Without limiting the foregoing, no Borrower nor any of their
Affiliates has made any material untrue statement in any offering memorandum or
other offering materials provided to prospective investors in connection with
any potential investment in any such tenancy in common interest or has omitted
any material fact or information from any such materials. Borrowers shall and
shall cause all of their Affiliates to comply with any and all securities laws
in connections with the issuing, selling, transferring or marketing of tenancy
in common interests. Without limiting the foregoing, no Borrower nor any of
their Affiliates shall include any material untrue statement in any offering
memorandum or other offering materials provided to prospective investors in
connection with any potential investment in any such tenancy in common interest
or shall omit any material fact or information from any such materials.

 

5.32

Tenant In Common Agreement.

(a)          Each Borrower shall (i) diligently perform and observe all of the
terms, covenants and conditions set forth in the Tenant in Common Agreement on
the part of each such Borrower to be performed thereunder, and (ii) promptly
deliver to Lender any notice given or received by any Borrower under the Tenant
in Common Agreement.

(b)          No Borrower shall without the prior consent of Lender, terminate or
cancel the Tenant in Common Agreement or modify, change, supplement, alter or
amend the Tenant in Common Agreement in any manner whatsoever, and any such
termination, cancellation, modification, change, supplement, alteration or
amendment of the Tenant in Common Agreement without the prior consent of Lender
shall be void and of no force and effect.

(c)          Each Borrower hereby assigns to Lender, as further security for the
payment of the Debt and for the performance and observance of the terms,
covenants and conditions of the Loan Documents all of the rights, privileges and
prerogatives of the applicable Borrower under the Tenant in Common Agreement and
the Management Agreement, including any rights of first refusal (including any
such rights arising under Section 363(i) of Chapter 11 of the United States
Bankruptcy Code), purchase options or other similar rights under the Tenant in
Common Agreement. Each Borrower hereby agrees that any rights of first refusal,
purchase options or other similar rights under the Tenant in Common Agreement
afforded to any Borrower are hereby made expressly subordinate to the Mortgage
and the other Loan Documents.

(d)          Each Borrower hereby agrees that all rights and remedies of each
such Borrower, including rights of indemnification, under the Tenant in Common
Agreement are

 

 

7

 


--------------------------------------------------------------------------------



 

hereby expressly made subject and subordinate to the terms and conditions of the
Loan Documents and, so long as the Loan is outstanding, no Borrower shall
exercise any such rights and remedies, including any rights of indemnification,
against any other tenant-in-common under the Tenant in Common Agreement.

(e)          Each Borrower hereby waives any rights it may have (whether by
operation of law or pursuant to the terms of the Tenant in Common Agreement), so
long as any portion of the Debt is outstanding, to create or suffer to exist any
Lien on all or any portion of any other tenant-in-common interest held by any
other Borrower pursuant to the terms of the Tenant in Common Agreement and, so
long as the Loan is outstanding, no Borrower shall place a Lien on all or any
portion of any other tenant-in-common interest held by any other Borrower
pursuant to the terms of the Tenant in Common Agreement.

(f)           Each Borrower hereby waives any right that it may have (whether by
operation of law or pursuant to the terms of the Tenant in Common Agreement), so
long as any portion of the Debt is outstanding, to make any application to or
petition any court for a partition of the Mortgaged Property, and, so long any
portion of the Debt is outstanding, no Borrower shall make any application to or
petition any court for a partition of the Mortgaged Property.

10.28     Contribution Among Borrowers. Notwithstanding that the Borrowers are
jointly and severally liable to Lender for payment of the Loan, as among the
Borrowers, each shall be liable only for such Borrower’s Ratable Share (as
hereinafter defined) and, accordingly, each Borrower whose percentage ownership
interest in the Property or other assets are, from time to time, utilized to
satisfy a portion of the Debt in excess of such Borrower’s Ratable Share, shall
be entitled, commencing 95 days after payment in full of the Debt, to
contribution from each of the other Borrowers pro-rata in accordance with their
respective liabilities in accordance with this Agreement. As used herein,
“Ratable Share” means each Borrower’s percentage interest in the Property, as
such percentage interest is set forth in the Tenant in Common Agreement.

10.29     Joint and Several. Each of the Borrowers shall be jointly and
severally liable for payment of the Debt and performance of all other
obligations of Borrowers (or any of them) under this Agreement or any other Loan
Document.

10.30     Borrower Designee. Each Borrower hereby authorizes, designates and
directs CTA General Partner, LLC as Borrower Designee to give Lender directions
of any kind, to execute amendments or modifications of any Loan Document, to
take the actions or make such deliveries specified herein to be taken or
delivered by Borrower hereunder (including under Sections 5.11, 6.3 and 9.1) and
to give and receive notices of any kind on behalf of such Borrower under this
Agreement or any of the other Loan Documents. Any notice given by Lender to
Borrower Designee shall be deemed to have been given to each and every Borrower.

 

 

 

8

 


--------------------------------------------------------------------------------



 

 

9.            Modifications to Other Loan Documents. Each of the Loan Documents
is hereby amended to conform to the amendments to the Loan Agreement set forth
in this Agreement.

10.          Recording. The parties agree that this Agreement shall be recorded
in the real property records of Cook County, Illinois.

11.          Ratification. Each Borrower hereby ratifies and affirms its
agreement to be bound by all of the obligations, covenants, liabilities and
warranties set forth in the Loan Agreement, the Note, the Mortgage and the other
Loan Documents in accordance therewith, as modified by this Agreement. The
execution of this Agreement by Lender does not and shall not constitute a waiver
of any rights or remedies to which Lender is entitled pursuant to the Loan
Documents, nor shall the same constitute a waiver of any default now existing or
which may occur in the future with respect to the Loan Documents.

12.          Consent and Reaffirmation of Guarantor. By executing this
Agreement, Guarantor hereby confirms its obligations under the Guaranty of
Recourse Obligations, Environmental Indemnity Agreement and any other Loan
Document to which it is a party and consents to the terms and conditions of this
Agreement and the transactions contemplated herein. Nothing contained in this
Agreement or any of the other Loan Documents or any of the transactions
contemplated herein or thereby shall be deemed to waive, release, or limit any
obligation of the Guarantor relating to or otherwise connected with the Guaranty
of Recourse Obligations, Environmental Indemnity Agreement or any of the other
Loan Documents, as modified hereby. Nothing herein is intended to, nor shall it,
constitute a novation of the indebtedness secured by the Guaranty of Recourse
Obligations. Nothing herein is intended to nor shall it expand the liability of
Guarantor under the Guaranty of Recourse Obligations or the Environmental
Indemnity.

13.          Consent and Reaffirmation of Manager. By executing this Agreement,
Manager here confirms its obligations under the Consent and Subordination of
Manager and any other Loan Document to which it is a party and consents to the
terms and conditions of this Agreement and the transactions contemplated herein.
Nothing contained in this Agreement or any of the other Loan Documents or any of
the transactions contemplated herein or thereby shall be deemed to waive,
release, or limit any obligation of the Manager relating to or otherwise
connected with the Consent and Subordination of Manager or any of the other Loan
Documents, as modified hereby.

14.          Consent of Junior Lender. Junior Lender, holder of the Junior Loan
(as defined in the Intercreditor Agreement), hereby consents to the Transfer and
Assumption and to the terms and conditions of this Agreement and modification of
the Loan as contemplated hereby. Nothing contained in this Agreement or any of
the other Loan Documents or any of the transactions contemplated herein or
thereby shall be deemed to waive, release, or limit any obligation of the Junior
Lender relating to or otherwise connected with the Intercreditor Agreement.

15.          Conditions Precedent. Lender’s consent hereunder is subject to
Lender having received each of the following, in form and substance satisfactory
to Lender and its counsel:

 

 

 

9

 


--------------------------------------------------------------------------------



 

 

(a)          A fully executed original of this Agreement in a form acceptable
for recording, amendments to financing statements and such other documents as
Lender may require in order to create, perfect against Borrower and otherwise
protect its security interests and liens on the Mortgaged Property.

(b)          Such searches of the public records as Lender may deem necessary or
advisable.

(c)          Copies of all agreements among Borrower, Original Borrowers and
other parties involved in the Transfer relating in any way to the Transfer,
including, without limitation, all warranty deeds and bills of sale transferring
the Mortgaged Property, Chattels and/or Intangible Personalty from Original
Borrowers to Borrower, all of which documentation must be satisfactory to Lender
in its sole discretion.

(d)          Certified copies of each Borrower’s organizational documents,
together with all amendments thereto, and evidence satisfactory to Lender that
(i) Borrower is a limited liability company, duly organized, validly existing
and in good standing under the laws of the States of organization, and qualified
to do business and in good standing under the laws of the State of Illinois, and
(ii) Borrower has the power and authority to enter into the Transfer and the
Assumption and to perform its obligations under the Loan Documents.

(e)          Endorsements to the ALTA-form title insurance policy in force
currently in the amount of the Loan naming Lender as insured mortgagee, issued
by First American Title Insurance Company or a title insurance company
acceptable to Lender, insuring that the Mortgage, as modified and assumed by
Borrower hereby, constitutes a first priority lien on the Mortgaged Property,
with such additional endorsements as may be required by Lender, and with no
exceptions or exclusions other than the following: (i) Permitted Encumbrances,
(ii) real property taxes for the year 2006 and subsequent years not yet due and
payable, and (iii) such other exceptions as may be acceptable to Lender in its
sole discretion. Borrower shall execute and deliver all affidavits and
certifications required by the title insurance company in order to issue
endorsements (or a new policy) in compliance with the requirements of this
Subsection.

(f)           A legal opinion of Borrower’s counsel, addressed to Lender and
dated as of the date hereof, in form and substance satisfactory to Lender,
opining that (i) the Assumption and the execution, delivery and/or assumption of
the Loan Documents have been duly authorized by all necessary parties (other
than Lender), (ii) the Loan Documents are binding and enforceable against
Borrower in accordance with their terms, and (iii) the Environmental Indemnity
and Guaranty are binding and enforceable against Guarantor in accordance with
their terms, and addressing such other matters (including the good standing,
authority and due execution and delivery by Borrower and Guarantor) as Lender
may reasonably require.

(g)          Such financial and other information regarding Borrower as Lender
may reasonably require.

(h)          Payment of all costs and expenses (including reasonable attorneys
fees) incurred by Lender in connection with the Transfer and Assumption.

 

 

 

10

 


--------------------------------------------------------------------------------



 

 

16.          No Other Modifications. Except as expressly modified hereby, the
Original Loan Documents remain unmodified and in full force and effect in
accordance with their terms. In the event of any inconsistency between this
Agreement and any Original Loan Document, this Agreement shall control. Lender
shall have no obligation to make any further modifications to any of the
Original Loan Documents.

17.          Entire Agreement. This Agreement and the documents and instruments
expressly contemplated hereby constitute the entire agreement among the parties
with respect to the subject matter hereof, and all prior or contemporaneous
understandings (whether oral or written) are merged in or contained in this
Agreement and such documents and instruments.

18.          Costs and Expenses. Borrower shall pay on demand all reasonable
costs and expenses incurred by Lender in connection with the Assumption and the
Transfer and each other transaction contemplated hereby, including, without
limitation: costs actually accrued or paid by Lender in connection with the
negotiation, preparation, execution or recording of this Agreement or any other
documents prepared in connection with the transactions contemplated herein or
associated herewith; attorneys’ fees and the fees of any other person or entity
engaged by Lender in connection herewith; title insurance and recording costs,
fees and expenses; and any tax, assessment or similar charge due in connection
with the Assumption or the execution, recordation and/or amendment of the Loan
Documents.

19.          Further Assurances. The parties hereby agree to execute any and all
additional documents that may reasonably be required in order to evidence,
secure or carry out the agreements and undertakings set forth in this Agreement.

20.          Escrowed Funds. Each of the parties hereto agrees that any funds
currently held in escrow by Lender’s “Servicer” for the payment of real property
taxes and/or insurance, or tenant improvements and leasing commissions, pursuant
to the terms of the Mortgage, shall continue to be held by such Servicer for the
benefit of the Mortgaged Property, and Lender and Borrower hereby authorize
Servicer to apply such funds toward payment of taxes and/or insurance for the
Mortgaged Property in accordance with the terms of the Mortgage, as modified
hereby.

21.          Governing Law. This Agreement shall be subject to, governed by and
construed and enforced in accordance with the laws of the State of New York.

22.          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their permitted successors and
assigns.

23.          WAIVER OF RIGHT TO JURY TRIAL. EACH PARTY TO THIS AGREEMENT
KNOWINGLY, IRREVOCABLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM
BASED ON THIS AGREEMENT, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THE
NOTE, THE MORTGAGE OR ANY OTHER LOAN DOCUMENT, ANY ORIGINAL LOAN DOCUMENT, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN)
OR ACTIONS OF ANY PARTY HERETO OR TO ANY LOAN DOCUMENT OR ORIGINAL LOAN
DOCUMENT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO
THE TRANSACTIONS EVIDENCED BY THIS AGREEMENT.

 

 

 

11

 


--------------------------------------------------------------------------------



 

 

24.          Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

25.          Binding Effect. This Agreement is binding upon and shall inure to
the benefit of the parties hereto and their respective legal and personal
representatives, successors and assigns.

26.          No Release of Liens. This Agreement in no way acts as a release or
relinquishment of those liens, security interests, security conveyances,
encumbrances, and rights securing payment of the Loan, including without
limitation the liens, security conveyances, and security interests created by
the Mortgage and the other Loan Documents. Such liens, security interests,
encumbrances and rights are hereby ratified, confirmed, renewed and extended by
Borrower in all respects.

[Balance of Page Intentionally Left Blank]

 

 

12

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

ORIGINAL BORROWERS:

CHICAGO TITLE LAND TRUST COMPANY, as successor to LaSalle Bank National
Association, as successor to American National Bank and Trust Company of
Chicago, a national banking association, not personally but solely as trustee
under trust agreement dated July 26, 1977 and known as Trust No. 40935

 

By: /s/ Harriet Denisewicz                                                 

Name: Harriet Denisewicz                                          

Title: Trust Officer                                          

 

CHICAGO TITLE LAND TRUST COMPANY, as successor to LaSalle Bank National
Association, as successor to American National Bank and Trust Company of
Chicago, a national banking association, not personally but solely as trustee
under trust agreement dated September 27, 1976 and known as Trust No. 5602

 

 

By:

/s/ Harriet Denisewicz                                    

 

 

Name:

Harriet Denisewicz                                      

 

 

Title:

Trust Officer                                                 

 

 

CONTINENTAL TOWERS ASSOCIATES-I, L.P., an Illinois limited partnership

 

By: CTA GENERAL PARTNER, L.L.C., a Delaware limited liability company, its
general partner

 

 

By:

CTA Member, Inc., a Delaware corporation

its managing member

 

By: /s/ Yochanan Danziger                                        

Name: Yochanan Danziger                                         

Title: President                                                           

 

 


--------------------------------------------------------------------------------



 

 



BORROWER:

 

CONTINENTAL TOWERS ASSOCIATES-I, L.P., an Illinois limited partnership

 

 

By:

CTA GENERAL PARTNER, L.L.C., a Delaware limited liability company, its general
partner

 

 

By:

CTA Member, Inc., a Delaware corporation

 

its managing member

 

 

 

By: /s/ Yochanan Danziger, by Paul G. Del Vecchio Attorney in Fact for Yochanan
Danziger      

Name: Yochanan Danziger                                         

Title: President                                                           

CONTINENTAL TOWERS, L.L.C., a Delaware limited liability company

 

 

By:

CTA GENERAL PARTNER, L.L.C., a Delaware limited liability company, its managing
member

 

 

By:

CTA Member, Inc., a Delaware corporation

 

its managing member

 

 

By: : /s/ Yochanan Danziger, by Paul G. Del Vecchio Attorney in Fact for
Yochanan Danziger                        

Name: Yochanan Danziger        __________________

Title: President                                          
                      

GUARANTOR:

 

PRIME GROUP REALTY, L.P., a Delaware limited partnership

 

 

By:

PRIME GROUP REALTY TRUST, a Maryland real estate investment trust, its managing
general partner

 

By: /s/ Jeffrey A. Patterson                                             

Name: Jeffrey A. Patterson                                             

Title: President and CEO                                                 

 

 


--------------------------------------------------------------------------------



 

 



MANAGER:

PRIME GROUP MANAGEMENT, L.L.C., a Delaware limited liability company

 

By:

PRIME GROUP REALTY, L.P., a Delaware limited partnership

 

By: PRIME GROUP REALTY TRUST, a Maryland real estate investment trust, its
managing general partner

 

By: /s/ Jeffrey A. Patterson                                

Name: Jeffrey A. Patterson                                

Title: President and CEO                                    

 

JUNIOR LENDER:

PRIME GROUP REALTY, L.P., a Delaware limited partnership

 

 

By:

PRIME GROUP REALTY TRUST, a Maryland real estate investment trust, its managing
general partner

 

By: /s/ Jeffrey A. Patterson                                          

Name: Jeffrey A. Patterson                                             

Title: President and CEO                                               

 

LENDER:

SUNAMERICA LIFE INSURANCE COMPANY, an Arizona corporation

 

By:

AIG GLOBAL INVESTMENT CORP., a New Jersey corporation, its investment advisor

By: /s/ Marla S. Campagna                                             

Name: Marla S. Campagna                                              

Title: Director                                          
                        

 

 


--------------------------------------------------------------------------------



 

 

 

STATE OF

Illinois                    )

 

 

) SS.

COUNTY OF

Cook                  )

 

 

I, the undersigned               a Notary Public in and for said County in the
aforesaid state, do hereby certify that Harriet Denisewicz         the Trust
Officer of Chicago Title Land Trust Company, who is personally known to me to
the same individual whose name is subscribed to the foregoing instrument as such
Trust Officer , appeared before me this day in person and acknowledged that
he/she signed and delivered said instrument as his/her own free and voluntary
act, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this

10th        day of

January            2006.

 

/s/ Jeanette DeJesus                                        

Notary Public

“OFFICIAL SEAL”

JEANETTE DEJESUS

Notary Public State of Illinois

My Commission Expires 10/07/2008

 

My Commission Expires: 10/07/08

 

 


--------------------------------------------------------------------------------



 

 

STATE OF Illinois                  )

 

) SS.

COUNTY OF

Cook                )

 

 

I, Jared R. Feehan                     , a Notary Public in and for said County
in the aforesaid state, do hereby certify that Paul G. Del Vecchio as attorney
in fact for Yochanen Danziger, President of CTA Member, Inc., the managing
member of CTA General Partner, LLC, the general partner of Continental Towers
Associates-I, L.P., an Illinois limited partnership, who is personally known to
me to the same individual whose name is subscribed to the foregoing instrument
as such Attorney in Fact,, appeared before me this day in person and
acknowledged that he signed and delivered said instrument as his own free and
voluntary act, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this

9th          day of

January          2006.

 

/s/ Jared R. Feehan                  

Notary Public

“OFFICIAL SEAL”

JARED R. FEEHAN

Notary Public, State of Illinois

My Commission Expires 01/23/07

 

My Commission Expires: 1/23/07                

 

 


--------------------------------------------------------------------------------



 

 

STATE OF Illinois                  )

 

) SS.

COUNTY OF

Cook                )

 

 

I, Jared R. Feehan             , a Notary Public in and for said County in the
aforesaid state, do hereby certify that Paul G. Del Vecchio as attorney in fact
for Yochanen Danziger, President of CTA Member, Inc., the managing member of CTA
General Partner, LLC, the sole member of Continental Towers, L.L.C., a Delaware
limited liability company, who is personally known to me to the same individual
whose name is subscribed to the foregoing instrument as such Attorney in Fact
appeared before me this day in person and acknowledged that he signed and
delivered said instrument as his own free and voluntary act, for the uses and
purposes therein set forth.

 

GIVEN under my hand and notarial seal this

9th           day of

January         2006.

 

/s/ Jared R. Feehan                      

Notary Public

“OFFICIAL SEAL”

JARED R. FEEHAN

Notary Public, State of Illinois

My Commission expires 01/23/07

My Commission Expires: 1/23/07              

 

 


--------------------------------------------------------------------------------



 

 

STATE OF Illinois                  )

 

) SS.

COUNTY OF

Cook                  )

 

 

I, Jared R. Feehan , a Notary Public in and for said County in the aforesaid
state, do hereby certify that Jeffrey A. Patterson , the President and CEO of
Prime Group Realty Trust, a Maryland real estate investment trust, as managing
general partner of Prime Group Realty, L.P., a Delaware limited partnership, who
is personally known to me to the same individual whose name is subscribed to the
foregoing instrument as such President and CEO appeared before me this day in
person and acknowledged that he/she signed and delivered said instrument as
his/her own free and voluntary act, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this

9th           day of

January        2006.

 

 

/s/ Jared R. Feehan                      

Notary Public

“OFFICIAL SEAL”

JARED R. FEEHAN

Notary Public, State of Illinois

My Commission expires 01/23/07

 

My Commission Expires: 1/23/07              

 

 


--------------------------------------------------------------------------------



 

 

STATE OF Illinois                    )

 

) SS.

COUNTY OF

Cook              )

 

 

I, Jared R. Feehan                  , a Notary Public in and for said County in
the aforesaid state, do hereby certify that Jeffrey A. Patterson           , the
President and CEO         of Prime Group Realty Trust, a Maryland real estate
investment trust, as managing general partner of Prime Group Realty, L.P., a
Delaware limited partnership, as managing member of Prime Group Management,
L.L.C., a Delaware limited liability company, who is personally known to me to
the same individual whose name is subscribed to the foregoing instrument as such
President and CEO   appeared before me this day in person and acknowledged that
he/she signed and delivered said instrument as his/her own free and voluntary
act, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this

9th             day of

January        , 2006.

/s/ Jared R. Feehan                      

Notary Public

“OFFICIAL SEAL”

JARED R. FEEHAN

Notary Public, State of Illinois

My Commission expires 01/23/07

 

My Commission Expires: 1/23/07              

 

 


--------------------------------------------------------------------------------



 

 

STATE OF CALIFORNIA   )

COUNTY OF Los Angeles

)

On January 9, 2006 before me, Lisa C. Wright, Notary Public, appeared, Marla S.
Campagna personally known to me to be the person whose name is subscribed to the
within instrument and who did acknowledge that she executed the same in her
capacity and that by her signature on the instrument, the individual, or person
upon behalf of which the individual acted, executed the instrument.

 

 /s/ Lisa C. Wright                                    

 

Lisa C. Wright, Notary Public

State of California

My Commission expires: August 10, 2008

LISA C. WRIGHT

Commission # 1507167

Notary Public - California

Los Angeles County

My Comm. Expires Aug 10, 2008

{SEAL}

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

 

Legal Description

REAL PROPERTY IN THE CITY OF ROLLING MEADOWS, COUNTY OF COOK, STATE OF ILLINOIS,
DESCRIBED AS FOLLOWS:

PARCEL 1:

LOTS 1 AND 2 IN CASATI-HEISE SUBDIVISION, BEING A SUBDIVISION OF PART OF THE
NORTHEAST 1/4 OF SECTION 17 AND PART OF THE NORTHWEST 1/4 OF SECTION 16, BOTH IN
TOWNSHIP 41 NORTH, RANGE 11 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK
COUNTY, ILLINOIS, ACCORDING TO THE PLAT THEREOF RECORDED DECEMBER 27, 1988 AS
DOCUMENT NUMBER 88592766, (EXCEPTING THEREFROM THAT PART OF LOT 1 DEDICATED FOR
ROADWAY PURPOSES ACCORDING TO PLAT RECORDED DECEMBER 2, 2002, AS DOCUMENT NUMBER
0021325095), IN COOK COUNTY, ILLINOIS.

PARCEL 2:

EASEMENTS APPURTENANT TO AND FOR THE BENEFIT OF PARCELS 1 AND 4, AS CREATED AND
GRANTED AND SET FORTH IN EASEMENT AGREEMENT DATED AS OF SEPTEMBER 23, 1977 AND
RECORDED OCTOBER 10, 1978 AS DOCUMENT NUMBER 24662689 AND AS AMENDED BY
AMENDMENT TO EASEMENT AGREEMENT DATED AS OF MAY 15, 1980 AND RECORDED JUNE 10,
1980 AS DOCUMENT NUMBER 25482426 UPON, OVER AND UNDER PORTIONS OF LOTS 1 TO 6,
INCLUSIVE, IN HEISE’S SUBDIVISION, A SUBDIVISION OF PART OF THE NORTHWEST 1/4 OF
SECTION 16, TOWNSHIP 41 NORTH, RANGE 11 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, ACCORDING TO THE PLAT THEREOF RECORDED DECEMBER 23, 1977
AS DOCUMENT 24119807 AND ALSO OVER, UPON AND UNDER PORTIONS OF THAT PART OF THE
NORTHEAST 1/4 OF SECTION 17, TOWNSHIP 41 NORTH, RANGE 11 EAST OF THE THIRD
PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS DESCRIBED AS FOLLOWS:

COMMENCING AT THE NORTHEAST CORNER OF THE NORTHEAST 1/4 OF SECTION 17; THENCE
SOUTHERLY ALONG THE EAST LINE OF SAID NORTHEAST 1/4 OF SECTION 17, A DISTANCE OF
80.0 FEET TO THE SOUTHERLY RIGHT-OF-WAY OF GOLF ROAD (STATE ROUTE 58), AS
DEDICATED AND RECORDED SEPTEMBER 24, 1929 AS DOCUMENT NUMBERS 10488005 AND
10488006; THENCE SOUTH 89 DEGREES, 08 MINUTES WEST ALONG SAID SOUTHERLY
RIGHT-OF-WAY OF GOLF ROAD (STATE ROUTE 58), 691.05 FEET FOR A POINT OF
BEGINNING; THENCE SOUTH 0 DEGREES, 52 MINUTES EAST, 265.0 FEET; THENCE SOUTH 89
DEGREES, 08 MINUTES WEST PARALLEL, WITH SAID SOUTHERLY RIGHT-OF-WAY OF GOLF ROAD
(STATE ROUTE 58), 196.11 FEET; THENCE NORTH 0 DEGREES, 27 MINUTES, 20 SECONDS
EAST PARALLEL WITH THE WEST LINE OF SCHWAKE’S SUBDIVISION RECORDED AUGUST 11,
1970 AS DOCUMENT 21235091, NOW VACATED, 265.07 FEET TO SAID SOUTHERLY
RIGHT-OF-WAY OF GOLF ROAD (STATE ROUTE 58); THENCE NORTH 89 DEGREES, 08 MINUTES
EAST, ALONG SAID SOUTHERLY RIGHT-OF-WAY OF GOLF ROAD (STATE ROUTE 58), 190.0
FEET TO THE POINT OF BEGINNING, ALL IN COOK COUNTY, ILLINOIS, FOR THE OPERATION,
MAINTENANCE, REPAIR, REPLACEMENT, RELOCATION AND REMOVAL OF A WATER SUPPLY LINE,
SEWER AND OTHER UTILITIES, IN COOK COUNTY, ILLINOIS.

 

 

 

Exhibit A

Page 1

 


--------------------------------------------------------------------------------



 

 

PARCEL 3:

EASEMENTS APPURTENANT TO AND FOR THE BENEFIT OF PARCELS 1 AND 4, AS CREATED AND
GRANTED AND SET FORTH IN EASEMENT AGREEMENT DATED AS OF SEPTEMBER 23, 1977 AND
RECORDED OCTOBER 10, 1978 AS DOCUMENT NUMBER 24662688 AND AS AMENDED BY
AGREEMENT THERETO DATED AS OF NOVEMBER 21, 1979 AND RECORDED DECEMBER 17, 1979
AS DOCUMENT NUMBER 25284791 UPON AND UNDER PORTIONS OF THAT PART OF THE
NORTHEAST 1/4 OF SECTION 17, TOWNSHIP 41 NORTH, RANGE 11 EAST OF THE THIRD
PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS DESCRIBED AS FOLLOWS:

COMMENCING AT THE NORTHEAST CORNER OF THE NORTHEAST 1/4 OF SECTION 17; THENCE
SOUTHERLY ALONG THE EAST LINE OF SAID NORTHEAST 1/4 OF SECTION 17, A DISTANCE OF
80.0 FEET TO THE SOUTHERLY RIGHT-OF-WAY OF GOLF ROAD (STATE ROUTE 58), AS
DEDICATED AND RECORDED SEPTEMBER 24, 1929 AS DOCUMENT NUMBERS 10488005 AND
10488006; THENCE SOUTH 89 DEGREES, 08 MINUTES WEST ALONG SAID SOUTHERLY
RIGHT-OF-WAY OF GOLF ROAD (STATE ROUTE 58), 691.05 FEET FOR A POINT OF
BEGINNING; THENCE SOUTH 0 DEGREES, 52 MINUTES EAST, 265.0 FEET; THENCE SOUTH 89
DEGREES, 08 MINUTES WEST PARALLEL WITH SAID SOUTHERLY RIGHT-OF-WAY OF GOLF ROAD
(STATE ROUTE 58), 196.11 FEET; THENCE NORTH 0 DEGREES, 27 MINUTES, 20 SECONDS
EAST, PARALLEL WITH THE WEST LINE OF SCHWAKE’S SUBDIVISION, RECORDED AUGUST 11,
1970 AS DOCUMENT 21235091, NOW VACATED, 265.07 FEET TO SAID SOUTHERLY RIGHT-OF
-WAY OF GOLF ROAD (STATE ROUTE 58); THENCE NORTH 89 DEGREES, 08 MINUTES EAST,
ALONG SAID SOUTHERLY RIGHT-OF-WAY OF GOLF ROAD (STATE ROUTE 58), 190 FEET TO THE
POINT OF BEGINNING, ALL IN COOK COUNTY, ILLINOIS, FOR THE OPERATION,
MAINTENANCE, REPAIR, REPLACEMENT, RELOCATION AND REMOVAL OF A WATER SUPPLY LINE,
SEWER AND OTHER UTILITIES IN COOK COUNTY, ILLINOIS.

PARCEL 4:

LOT 3 IN CASATI-HEISE SUBDIVISION, BEING A SUBDIVISION OF PART OF THE NORTHEAST
1/4 OF SECTION 17 AND PART OF THE NORTHWEST 1/4 OF SECTION 16, BOTH IN TOWNSHIP
41 NORTH, RANGE 11 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY,
ILLINOIS, ACCORDING TO THE PLAT THEREOF RECORDED DECEMBER 27, 1988 AS DOCUMENT
NUMBER 88592766, IN COOK COUNTY, ILLINOIS.

Common address: Continental Towers, 1701 Golf Road, Rolling Meadows, Illinois

PINS: 08-16-100-034, 08-16-100-035 and 08-16-100-036

Record Title Owner:

Continental Towers Associates – I, L.P., an Illinois limited partnership, as to
an undivided 36% interest, and Continental Towers, L.L.C., a Delaware limited
liability company, as to an undivided 64% interest, pursuant to that certain
Co-Ownership Agreement dated January __, 2006 and recorded on January __, 2006
as Document No. _______________ in Cook County, Illinois.

 

 

Exhibit A

Page 2

 


--------------------------------------------------------------------------------



 

 

EXHIBIT B

 

(Organizational Chart of Borrowers)

 

(See attached.)

 

[INTENTIONALLY OMITTED]

 

 

 

 

Exhibit A

Page 1

 

 

 